PER CURIAM
Claimant seeks review of the Workers’ Compensation Board’s calculation of temporary total disability benefits (TTD). We reverse and remand.
Claimant contends that the Board improperly failed to consider extended gaps in her work time during the 26 weeks before her injury. Under former OAR 436-60-020(7)(c), TTD for a worker who is employed varying hours and shifts is calculated on her average weekly earnings for the 26 weeks just before the disability, unless there are “extended gaps” in that period when the claimant was not working. On remand, the Board should determine whether the breaks in claimant’s work qualify as “extended gaps” under former OAR 436-60-020(7) for the purposes of computing TTD.
Reversed and remanded for reconsideration.